So C6 NIN DH OT SP | BO

YY VY NY NHN N NO KN RS om om mmm me me le lt
aN Nn oa FF &} VY F§ SF CO BOB NT HD Te F&F He KO K—&F&§ CO

28

 

RICHARD C. BENNETT, ESQ. (State Bar No. 60561)
ANDREW JOHNSON, ESQ. (State Bar No. 282082)
BENNETT & JOHNSON, LLP

1901 Harrison Street, Suite 1600

Oakland, California 94612

Telephone: (510) 444-5020

Facsimile: (510) 835-4260
andrew@bennettjohnsonlaw.com

Attorneys for Plaintiff

IVANA SALTELLI

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IVANA SALTELLI, CASE NO.:

Plaintiff,
VS.
SAN FRANCISCO MARITIME
NATIONAL HISTORICAL PARK;
SAN FRANCISCO MARITIME MUSEUM;
and DOES 1 through 50, inclusive,

Defendants,

 

 

Plaintiff IVANA SALTELLLI, hereby submits this Request to the Clerk of the above-

entitled Court:

Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff VANA
SALTELLI, hereby requests that the Clerk of this Court enter a default in this matter against
Defendants SAN FRANCISCO MARITIME NATIONAL HISTORY PARK, and SAN
FRANCISCO MARITIME MUSEUM on the grounds that said Defendants have failed to appear

or otherwise respond to the Complaint within the prescribed Rules of Federal Civil Procedure.

 

 

 

REQUEST FOR DEFAULT

4:20-CV-06136-DMR

REQUEST TO ENTER DEFAULT

 
RN aA SF &} NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

This Complaint was served on both Defendants on October 26, 2020, during the COVID
shutdown. Service was completed at the National Historical Park Headquarters due to the fact
that the San Francisco Federal Building was shut down for COVID concerns. The National
Historical Park Headquarters (2 Marina Blvd., building E, 2"4 Floor, San Francisco) was also
where the Department of the Interior advised Plaintiff service could be completed.

On October 27, 2020 the Department of the Interior confirmed by email that “the park”
had received Plaintiff's Complaint.

The address where service was performed is the address listed online as the San Francisco
Maritime National Historical Park Headquarters.

According to Rule 12(a)(2) of the Federal Rules of Civil Procedure the deadline for
Defendants SAN FRANCISCO MARITIME NATIONAL HISTORY PARK, and SAN
FRANCISCO MARITIME MUSEUM to respond has passed. The proofs of service related to
each Defendant were filed with this Court on November 13, 2020.

Defendants’ responsive Pleadings were due on December 25, 2020 but no responses have

ever been provided. Plaintiff respectfully request that Default be entered against both Defendants.

DATED: February 24, 2021 Respectfully submitted,

BENNETT & JOHNSON, LLP

By: /s/
ANDREW L. JOHNSON
Attorneys for the Plaintiff

 

 

 

REQUEST FOR DEFAULT

 
